DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Hamaguchi (US 2011/0319721 A1) is the closest prior art of record. Hamaguchi teaches a system and method configured to adjust a volume of auditory stimulation delivered to a subject during sleep (paragraphs [0027]-[0032]), the system comprising one or more sensory stimulators (figure 1, #5; paragraph [0032]); one or more sensors (figure 1, #6; paragraph [0036]); and one or more hardware processors (see figure 1) configured to determine brain activity parameters in the subject; determine a change in stimulus intensities provided by the stimulator and control the stimulator to adjust the intensity of the stimulation (paragraphs [0027]-[0032] and [0042]-[0045]). The prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, the one or more hardware processors being configured to determine brain activity parameters, wherein the brain activity parameters include a deepening time indicative of a rate which sleep of the subject deepens during a first sleep session, wherein the deepening time is determined based on (i) a ratio of power in a high frequency band of an EEG signal to power in a low frequency band, (ii) a density of slow waves in the subject, or (iii) a hypnogram for the first sleep session; and determine a rate of volume increase for the auditory stimulation provided to the subject during a subsequent sleep session based on the deepening time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791